Exhibit 10.2

 

     LOGO [g744156ex10_2logo.jpg]    Banc of America Leasing & Capital, LLC   
Equipment Security Note Number 17608-70014    

This Equipment Security Note No. 17608-70014, dated as of June 16, 2014 (this
“Equipment Note”), is entered into pursuant to and incorporates by this
reference all of the terms and provisions of that certain Master Loan and
Security Agreement No. 17608-70000 dated as of July 20, 2007 (the “Master
Agreement”), by and between Banc of America Leasing & Capital, LLC (“Lender”)
and Destination XL Group, Inc. (“Borrower”). All capitalized terms used herein
and not defined herein shall have the respective meanings assigned to such terms
in the Master Agreement. If any provision of this Equipment Note conflicts with
any provision of the Master Agreement, the provisions contained in this
Equipment Note shall prevail. Borrower hereby authorizes Lender to insert the
serial numbers and other identification data of the Equipment, dates, and other
omitted factual matters or descriptions in this Equipment Note.

The occurrence of an “Event of Default,” as defined in the Master Agreement,
shall entitle Lender to accelerate the maturity of this Equipment Note and to
declare the Prepayment Amount to be immediately due and payable, and to proceed
at once to exercise each and every one of the remedies provided in the Master
Agreement or otherwise available at law or in equity. All of Borrower’s
Obligations under this Equipment Note are absolute and unconditional, and shall
not be subject to any offset or deduction whatsoever. Borrower waives any right
to assert, by way of counterclaim or affirmative defense in any action to
enforce Borrower’s Obligations hereunder, any claim whatsoever against Lender.

1. Equipment Financed; Equipment Location; Grant of Security Interest. Subject
to the terms and provisions of the Master Agreement and as provided herein,
Lender is providing financing in the principal amount described in Section 2
below to Borrower in connection with the acquisition or financing of the
following described Equipment:

 

Quantity

  

Description

   Serial Number    Cost                           

See Exhibit A attached hereto

Location of Equipment. The Equipment will be located or (in the case of
over-the-road vehicles) based at the following locations:

 

Location

 

Address

 

City

 

County

 

State

 

ZIP

                             

See Exhibit B attached hereto

Borrower has agreed and does hereby grant a security interest in and to the
Equipment and the Collateral related thereto, whether now owned or hereafter
acquired and wherever located, in order to secure the payment and performance of
all Obligations owing to Lender, including but not limited to this Equipment
Note, all as more particularly provided in the Master Agreement. Lender’s
agreement to provide the financing contemplated herein shall be subject to the
satisfaction of all conditions established by Lender and Lender’s prior receipt
of all required documentation in form and substance satisfactory to Lender in
its sole discretion.

2. Payments. For value received, Borrower promises to pay to the order of
Lender, the principal amount of $1,294,383.68, together with interest thereon as
provided herein. This Equipment Note shall be payable by Borrower to Lender in
48 consecutive monthly, installments of principal and interest (the “Payments”)
commencing on July 23, 2014 (the “Initial Payment”) and continuing thereafter
through and including June 23, 2018 (the “Maturity Date”) (collectively, the
“Equipment Note Term”). Each Payment shall be in the amount provided below, and
due and payable on the same day of the month as the Initial Payment set forth
above in each succeeding payment period (each, a “Payment Date”) during
Equipment Note Term. All interest hereunder shall be calculated on the basis of
a year of 360 days comprised of 12 months of 30 days each. The final Payment due
and payable on the Maturity Date shall in any event be equal to the entire
outstanding and unpaid principal amount of this Equipment Note, together with
all accrued and unpaid interest, charges and other amounts owing hereunder and
under the Master Agreement.

(a) Interest Rate.

Interest shall accrue on the entire principal amount of this Equipment Note
outstanding from time to time at a fixed rate of 3.2470 percent per annum or, if
less, the highest rate of interest permitted by applicable law (the “Interest
Rate”), from the Advance Date set forth below until the principal amount of this
Equipment Note is paid in full, and shall be due and payable on each Payment
Date.

 

Equipment Security Note 4.1.06   Page 1 of 1  



--------------------------------------------------------------------------------

(b) Payment Amount.

The principal and interest amount of each Payment shall be $28,791.86.

3. Prepayment The outstanding principal balance of this Equipment Note may be
prepaid in whole or part at any time, together with interest and late charges
accrued through the date of the prepayment, provided that such prepayment shall
be accompanied by a prepayment charge calculated as follows: one percent (1%) of
the amount of the prepaid if such prepayment occurs during the period from the
date of this Equipment Note to the first anniversary hereof; one-half percent
(0.5%) of the amount prepaid if such prepayment occurs during the period
commencing on the first day after the first anniversary hereof and continuing
through the second anniversary hereof; and no prepayment charge if such
prepayment occurs thereafter. Partial prepayments shall be applied against
principal installments in their inverse order of maturity. A prepayment charge
will not be due if this Equipment Note is refinanced with the Lender.

4. Borrower Acknowledgements. Upon delivery and acceptance of the Equipment,
Borrower shall execute this Equipment Note evidencing the amounts financed by
Lender in respect of such Equipment and the Payments of principal and interest
hereunder. By its execution and delivery of this Equipment Note, Borrower:

 

  (a) reaffirms of all of Borrower’s representations, warranties and covenants
as set forth in the Master Agreement and represents and warrants that no Default
or Event of Default under the Master Agreement exists as of the date hereof;

 

  (b) represents, warrants and agrees that: (i) the Equipment has been delivered
and is in an operating condition and performing the operation for which it is
intended to the satisfaction of Borrower; (ii) each item of Equipment has been
unconditionally accepted by Borrower for all purposes under the Master Agreement
and this Equipment Note; and (iii) there has been no material adverse change in
the operations, business, properties or condition, financial or otherwise, of
Borrower since August 3, 2013;

 

  (c) authorizes and directs Lender to advance the principal amount of this
Equipment Note to reimburse Borrower or pay Vendors all or a portion of the
purchase price of Equipment in accordance with Vendors’ invoices therefor,
receipt and approval of which are hereby reaffirmed by Borrower; and

 

  (d) agrees that Borrower is absolutely and unconditionally obligated to pay
Lender all Payments at the times and in the manner set forth herein.

 

BANC OF AMERICA LEASING & CAPITAL, LLC     Borrower: DESTINATION XL GROUP, INC.
By:  

/s/ Gina M. Cabral

    By:  

/s/ Peter H. Stratton, Jr.

Printed Name:  

Gina M. Cabral

    Printed Name:  

Peter H. Stratton, Jr

Title:  

Vice President

    Title:  

Chief Financial Officer

 

Equipment Security Note 4.1.06   Page 2 of 2  



--------------------------------------------------------------------------------

EXHIBIT A TO EQUIPMENT SECURITY NOTE NO. 17608-70014

 

Company    Division    Type    Asset Type    Invoice    Description    Insrv
Date  

Equipment Location: 5106 Whipple Highway Canton, OH 44718

  

10

   99232    DXL    FF-S    014142   

Fixtures-Chairs

     3/19/2014   

10

   99232    DXL    FF-S    48704   

Fixtures-Display

     3/13/2014   

10

   99232    DXL    FF-S    50415   

Fixtures-Display

     3/27/2014   

10

   99232    DXL    FF-S    50574   

Fixtures-Display

     4/14/2014   

10

   99232    DXL    FF-S    0495151-IN   

Tailor Shop Equip

     3/13/2014   

10

   99232    DXL    FF-S    0495155-IN   

Tailor Shop Equip

     3/13/2014   

10

   99232    DXL    FF-S    3167   

Fixtures-Pool Table

     3/4/2014   

10

   99232    DXL    FF-S    20022   

Fixtures-Display

     3/13/2014   

10

   99232    DXL    FF-S    DI 668630   

Fixtures-Shoe Fixtures

     3/13/2014   

10

   99232    DXL    FF-S    123731   

Fixtures-Mannequins

     2/12/2014   

10

   99232    DXL    FF-S    20666   

Fixtures-Shelving

     1/24/2014   

10

   99232    DXL    FF-S    20683   

Fixtures-Shelving

     4/14/2014   

10

   99232    DXL    FF-S    120155   

Fixtures-Display

     1/27/2014   

10

   99232    DXL    FF-S    120672   

Fixtures-Display

     3/13/2014   

10

   99232    DXL    FF-S    120698   

Fixtures-Display

     3/13/2014   

10

   99232    DXL    FF-S    120709   

Fixtures-Display

     3/13/2014   

10

   99232    DXL    FF-S    120899   

Fixtures-Display

     3/27/2014   

10

   99232    DXL    FF-S    038936   

Fixtures-Display

     2/21/2014   

10

   99232    DXL    FF-S    038937   

Fixtures-Display

     2/21/2014   

10

   99232    DXL    FF-S    038939   

Fixtures-Display

     2/21/2014   

10

   99232    DXL    FF-S    039330   

Fixtures-Display

     3/13/2014   

10

   99232    DXL    FF-S    039696   

Fixtures-Display

     4/14/2014   

10

   99232    DXL    FF-S    039712   

Fixtures-Display

     4/14/2014   

10

   99232    DXL    FF-S    LNL6188   

Fixtures-Headsets

     3/31/2014   

10

   99232    DXL    FF-S    144630   

Fixtures-Shelving

     2/21/2014   

10

   99232    DXL    FF-S    13078   

Fixtures-Lighting

     2/12/2014   

10

   99232    DXL    FF-S    0310-99042   

Fixtures-Display Cabinet

     3/18/2014   

10

   99232    DXL    FF-S    37029   

Fixtures-Display

     3/13/2014   

10

   99232    DXL    FF-S    31263   

Fixtures-Furniture

     2/21/2014   

10

   99232    DXL    FF-S    1056744   

Fixtures-Shoe Fixtures

     3/13/2014   

10

   99232    DXL    FF-S    8533576   

Fixtures-Shoe Fixtures

     3/13/2014   

10

   99232    DXL    FF-S    241787362   

Fixtures-Furniture Frt

     3/10/2014   

10

   99232    DXL    FF-S    A27722-0   

Fixtures-Track

     12/4/2013   

10

   99232    DXL    FF-S    30538   

Fixtures-Hangers

     2/20/2014   

10

   99232    DXL    FF-S    0495857-IN   

Tailor Shop Equip

     3/6/2014   

10

   99232    DXL    FF-S    101564 RI   

Fixtures-Ladders

     2/21/2014   

10

   99232    DXL    FF-S    106605683   

Fixtures-Stools

     3/10/2014   

10

   99232    DXL    FF-S    106614643   

Fixtures-Appliances

     3/12/2014   

10

   99232    DXL    EQUIP-S    300253983   

Cabling/Phones

     2/1/2014   

10

   99232    DXL    FF-S    760494   

Fixtures-Shoe Stands

     2/13/2014   

10

   99232    DXL    HW-S    5278480-B   

DSL

     3/6/2014   

10

   99232    DXL    FF-S    059568   

Fixtures-Display

     2/13/2014   

10

   99232    DXL    FF-S    5374386   

Fixtures

     12/30/2013   

10

   99232    DXL    FF-S    100017112   

Fixtures

     3/5/2014   

10

   99232    DXL    LHI-S    51656201   

Security System

     3/10/2014   

10

   99232    DXL    LHI-S    51656202   

Security System

     3/10/2014   

10

   99232    DXL    FF-S    765165   

Fixtures-Appliances

     2/27/2014   

10

   99232    DXL    FF-S    I15580822   

Fixtures-Furniture

     12/30/2013   

10

   99232    DXL    FF-S    12012013   

Fixtures-Lighting

     12/1/2013   

10

   99232    DXL    HW-S    930619-G   

Printer

     1/17/2014   

10

   99232    DXL    HW-S    930872-G   

Printer

     1/20/2014   

10

   99232    DXL    HW-S    931128-G   

Printer

     1/20/2014   

10

   99232    DXL    FF-S    20683   

Fixtures-Shelving

     3/21/2014   

10

   99232    DXL    FF-S    039696   

Fixtures-Display

     3/31/2014   

10

   99232    DXL    FF-S    039712   

Fixtures-Display

     3/31/2014   

10

   99232    DXL    FF-S    50574   

Fixtures-Display

     3/20/2014   

10

   99232    DXL    FF-S    48705   

Fixtures-Display

     12/3/2013   

10

   99232    DXL    FF-S    161403655   

Fixtures-Display Frt

     3/24/2014   

10

   99232    DXL    FF-S    114087697   

Fixtures-Shelving Frt

     3/11/2014   

10

   99232    DXL    SIGNS    27045   

Signs

     3/28/2014   

10

   99232    DXL    HW-S    5351090-G   

DSL

     4/2/2014    Equipment Location: 17395 Tomball Parkway Houston, TX 77070   

10

   99365    DXL    FF-S    48302   

Fixtures-Display

     1/24/2014   

10

   99365    DXL    FF-S    48317   

Fixtures-Display

     1/28/2014   

10

   99365    DXL    FF-S    49502   

Fixtures-Display

     2/12/2014   

10

   99365    DXL    FF-S    0493816-IN   

Tailor Shop Equip

     1/28/2014   

10

   99365    DXL    FF-S    0493817-IN   

Tailor Shop Equip

     1/28/2014   

10

   99365    DXL    FF-S    3154   

Fixtures-Pool Table

     1/31/2014   

10

   99365    DXL    FF-S    19788   

Fixtures-Display

     12/30/2013   

10

   99365    DXL    FF-S    Dl 664027   

Fixtures-Shoe Fixtures

     1/28/2014   

10

   99365    DXL    SIGNS    05.22993-0   

Signs

     1/30/2014   

10

   99365    DXL    FF-S    123215   

Fixtures-Mannequins

     2/12/2014   

10

   99365    DXL    FF-S    20661   

Fixtures-Shelving

     12/17/2013   

10

   99365    DXL    FF-S    119996   

Fixtures-Display

     12/30/2013   

10

   99365    DXL    FF-S    120193   

Fixtures-Display

     1/28/2014   

10

   99365    DXL    FF-S    120313   

Fixtures-Display

     2/12/2014   

10

   99365    DXL    FF-S    038576   

Fixtures-Display

     1/24/2014   

10

   99365    DXL    FF-S    038587   

Fixtures-Display

     1/28/2014   

10

   99365    DXL    FF-S    038935   

Fixtures-Display

     2/21/2014   

10

   99365    DXL    FF-S    LNL5903   

Fixtures-Headsets

     1/31/2014   

10

   99365    DXL    FF-S    143700   

Fixtures-Shelving

     12/17/2013   

10

   99365    DXL    FF-S    1227-96369   

Fixtures-Display Cabinet

     1/17/2014   

10

   99365    DXL    FF-S    020314   

Fixtures-Display Cabinet

     2/4/2014   

10

   99365    DXL    FF-S    227-96369A   

Fixtures-Display Cabinet

     3/13/2014   

10

   99365    DXL    FF-S    36619   

Fixtures-Display

     2/12/2014   

10

   99365    DXL    FF-S    37192   

Fixtures-Display

     3/27/2014   

10

   99365    DXL    FF-S    31188   

Fixtures-Furniture

     3/13/2014   

10

   99365    DXL    FF-S    31188   

Fixtures-Furniture

     3/13/2014   

10

   99365    DXL    FF-S    1055966   

Fixtures-Shoe Fixtures

     1/28/2014   

10

   99365    DXL    FF-S    8524928   

Fixtures-Shoe Fixtures

     2/12/2014   

10

   99365    DXL    FF-S    040122201   

Fixtures-Display Frt

     12/17/2013   

10

   99365    DXL    FF-S    161314770   

Fixtures-Display Frt

     12/17/2013   

10

   99365    DXL    FF-S    30722-0   

Fixtures-Track

     10/30/2013   

10

   99365    DXL    FF-S    3034555   

Fixtures-Hangers

     10/16/2013   

10

   99365    DXL    FF-S    0494521-IN   

Tailor Shop Equip

     2/3/2014   

10

   99365    DXL    FF-S    101406RI   

Fixtures-Ladders

     1/13/2014   

10

   99365    DXL    EQUIP-S    1114833   

Cabling/Phones

     3/7/2014   

 

Page 1 of 3



--------------------------------------------------------------------------------

EXHIBIT A TO EQUIPMENT SECURITY NOTE NO. 17608-70014

 

Company    Division    Type    Asset Type    Invoice    Description    Insrv
Date  

10

   99365    DXL    FF-S    106371903   

Fixtures-Stools

     12/23/2013   

10

   99365    DXL    FF-S    106378788   

Fixtures-Appliances

     12/27/2013   

10

   99365    DXL    FF-S    106601492   

Fixtures-Lockers

     3/7/2014   

10

   99365    DXL    EQUIP-S    297088658   

Cabling/Phones

     12/1/2013   

10

   99365    DXL    FF-S    760245   

Fixtures-Shoe Stands

     1/9/2014   

10

   99365    DXL    HW-S    5194302-F   

DSL

     2/4/2014   

10

   99365    DXL    FF-S    059086   

Fixtures-Display

     1/9/2014   

10

   99365    DXL    FF-S    5373309   

Fixtures

     12/16/2013   

10

   99365    DXL    FF-S    SHW946899   

Fixtures

     12/10/2013   

10

   99365    DXL    LHI-S    51425029   

Security System

     1/31/2014   

10

   99365    DXL    LHI-S    51476635   

Security System

     2/17/2014   

10

   99365    DXL    FF-S    344673   

Fixtures-Appliances

     1/8/2014   

10

   99365    DXL    HW-S    930619-A   

Printer

     1/17/2014   

10

   99365    DXL    HW-S    930872-A   

Printer

     1/20/2014   

10

   99365    DXL    HW-S    931128-A   

Printer

     1/20/2014   

10

   99365    DXL    FF-S    I15611770   

Fixtures-Furniture

     1/2/2014    Equipment Location: 72-840 Highway 111 Palm Desert, CA 92260   

10

   99744    DXL    FF-S    013460   

Fixtures-Chairs

     10/9/2013   

10

   99744    DXL    FF-S    48298   

Fixtures-Display

     1/28/2014   

10

   99744    DXL    FF-S    48303   

Fixtures-Display

     1/28/2014   

10

   99744    DXL    FF-S    49665   

Fixtures-Display

     2/21/2014   

10

   99744    DXL    FF-S    49550   

Fixtures-Display

     3/27/2014   

10

   99744    DXL    FF-S    0493243-IN   

Tailor Shop Equip

     1/28/2014   

10

   99744    DXL    FF-S    0493244-IN   

Tailor Shop Equip

     1/28/2014   

10

   99744    DXL    FF-S    3155   

Fixtures-Pool Table

     1/31/2014   

10

   99744    DXL    FF-S    19743   

Fixtures-Display

     12/19/2013   

10

   99744    DXL    FF-S    19959   

Fixtures-Display

     2/21/2014   

10

   99744    DXL    FF-S    DI 663735   

Fixtures-Shoe Fixtures

     1/28/2014   

10

   99744    DXL    SIGNS    005.22938   

Signs

     1/31/2014   

10

   99744    DXL    FF-S    123214   

Fixtures-Mannequins

     2/12/2014   

10

   99744    DXL    FF-S    123799   

Fixtures-Mannequins

     2/12/2014   

10

   99744    DXL    FF-S    20660   

Fixtures-Shelving

     12/19/2013   

10

   99744    DXL    FF-S    120151   

Fixtures-Display

     1/28/2014   

10

   99744    DXL    FF-S    120152   

Fixtures-Display

     1/28/2014   

10

   99744    DXL    FF-S    120311   

Fixtures-Display

     2/12/2014   

10

   99744    DXL    FF-S    120341   

Fixtures-Display

     2/12/2014   

10

   99744    DXL    FF-S    120354   

Fixtures-Display

     2/12/2014   

10

   99744    DXL    FF-S    120403   

Fixtures-Display

     2/12/2014   

10

   99744    DXL    FF-S    120431   

Fixtures-Display

     2/12/2014   

10

   99744    DXL    FF-S    120432   

Fixtures-Display

     2/12/2014   

10

   99744    DXL    FF-S    120447   

Fixtures-Display

     2/12/2014   

10

   99744    DXL    FF-S    038932   

Fixtures-Display

     2/21/2014   

10

   99744    DXL    FF-S    038934   

Fixtures-Display

     2/21/2014   

10

   99744    DXL    FF-S    038933   

Fixtures-Display

     3/13/2014   

10

   99744    DXL    FF-S    038933   

Fixtures-Display

     3/13/2014   

10

   99744    DXL    FF-S    LNL5905   

Fixtures-Headsets

     1/31/2014   

10

   99744    DXL    FF-S    143020   

Fixtures-Shelving

     12/19/2013   

10

   99744    DXL    FF-S    13077   

Fixtures-Lighting

     2/12/2014   

10

   99744    DXL    FF-S    1202-95464   

Fixtures-Display Cabinet

     1/17/2014   

10

   99744    DXL    FF-S    020314   

Fixtures-Display Cabinet

     2/4/2014   

10

   99744    DXL    FF-S    202-95464A   

Fixtures-Display Cabinet

     3/13/2014   

10

   99744    DXL    FF-S    37006   

Fixtures-Display

     3/14/2014   

10

   99744    DXL    FF-S    37141   

Fixtures-Display

     3/27/2014   

10

   99744    DXL    FF-S    37149   

Fixtures-Display

     3/27/2014   

10

   99744    DXL    FF-S    31137   

Fixtures-Furniture

     3/13/2014   

10

   99744    DXL    FF-S    31137   

Fixtures-Furniture

     3/13/2014   

10

   99744    DXL    FF-S    1056013   

Fixtures-Shoe Fixtures

     1/28/2014   

10

   99744    DXL    FF-S    161403272   

Fixtures-Display Frt

     3/12/2014   

10

   99744    DXL    FF-S    30663-0   

Fixtures-Track

     10/3/2013   

10

   99744    DXL    FF-S    02262014   

Fixtures-Hangers

     2/26/2014   

10

   99744    DXL    FF-S    0493926-IN   

Tailor Shop Equip

     1/20/2014   

10

   99744    DXL    FF-S    101391RI   

Fixtures-Ladders

     1/10/2014   

10

   99744    DXL    EQUIP-S    1114834   

Cabling/Phones

     3/7/2014   

10

   99744    DXL    FF-S    106295735   

Fixtures-Stools

     11/26/2013   

10

   99744    DXL    FF-S    106301723   

Fixtures-Lockers

     11/29/2013   

10

   99744    DXL    FF-S    106300492   

Fixtures-Lockers

     11/27/2013   

10

   99744    DXL    FF-S    106305805   

Fixtures-Lockers

     12/3/2013   

10

   99744    DXL    EQUIP-S    297088658   

Cabling/Phones

     12/1/2013   

10

   99744    DXL    FF-S    760212   

Fixtures-Shoe Stands

     1/7/2014   

10

   99744    DXL    HW-S    5278480-C   

DSL

     3/6/2014   

10

   99744    DXL    HW-S    5278480-G   

DSL

     3/6/2014   

10

   99744    DXL    FF-S    059066   

Fixtures-Display

     1/8/2014   

10

   99744    DXL    FF-S    5377024   

Fixtures

     1/30/2014   

10

   99744    DXL    FF-S    SHW953862   

Fixtures

     1/2/2014   

10

   99744    DXL    LHI-S    51476653   

Security System

     2/17/2014   

10

   99744    DXL    LHI-S    51476654   

Security System

     2/17/2014   

10

   99744    DXL    FF-S    104256   

Fixtures-Appliances

     1/21/2014   

10

   99744    DXL    FF-S    I15170615   

Fixtures-Furniture Frt

     12/5/2013   

10

   99744    DXL    FF-S    I15248581   

Fixtures-Furniture

     12/10/2013   

10

   99744    DXL    FF-S    12012013   

Fixtures-Lighting

     12/1/2013    Equipment Location: 12125 N Parker Ave Portland, OR 97217   

10

   99752    DXL    FF-S    013624   

Fixtures-Chairs

     12/26/2013   

10

   99752    DXL    FF-S    48273   

Fixtures-Display

     12/30/2013   

10

   99752    DXL    FF-S    48306   

Fixtures-Display

     1/28/2014   

10

   99752    DXL    FF-S    0493668-IN   

Tailor Shop Equip

     1/28/2014   

10

   99752    DXL    FF-S    0493669-IN   

Tailor Shop Equip

     1/28/2014   

10

   99752    DXL    FF-S    3155   

Fixtures-Pool Table

     1/31/2014   

10

   99752    DXL    FF-S    19792   

Fixtures-Display

     1/27/2014   

10

   99752    DXL    FF-S    DI 662739   

Fixtures-Shoe Fixtures

     3/13/2014   

10

   99752    DXL    SIGNS    05.23109-0   

Signs

     1/31/2014   

10

   99752    DXL    FF-S    122925   

Fixtures-Mannequins

     1/28/2014   

10

   99752    DXL    FF-S    20655   

Fixtures-Shelving

     11/25/2013   

10

   99752    DXL    FF-S    119666   

Fixtures-Display

     12/30/2013   

10

   99752    DXL    FF-S    120089   

Fixtures-Display

     1/27/2014   

10

   99752    DXL    FF-S    120127   

Fixtures-Display

     1/27/2014   

10

   99752    DXL    FF-S    120160   

Fixtures-Display

     1/28/2014   

10

   99752    DXL    FF-S    038574   

Fixtures-Display

     1/27/2014   

10

   99752    DXL    FF-S    038583R   

Fixtures-Display

     1/28/2014   

 

Page 2 of 3



--------------------------------------------------------------------------------

EXHIBIT A TO EQUIPMENT SECURITY NOTE NO. 17608-70014

 

Company    Division    Type    Asset Type    Invoice    Description    Insrv
Date  

10

   99752    DXL    FF-S    038923   

Fixtures-Display

     2/21/2014   

10

   99752    DXL    FF-S    LNL5861   

Fixtures-Headsets

     1/20/2014   

10

   99752    DXL    FF-S    143030   

Fixtures-Shelving

     12/13/2013   

10

   99752    DXL    FF-S    143031   

Fixtures-Shelving

     12/19/2013   

10

   99752    DXL    FF-S    13-96037   

Fixtures-Display Cabinet

     12/17/2013   

10

   99752    DXL    FF-S    36613   

Fixtures-Display

     2/12/2014   

10

   99752    DXL    FF-S    37118   

Fixtures-Display

     3/14/2014   

10

   99752    DXL    FF-S    37153   

Fixtures-Display

     3/27/2014   

10

   99752    DXL    FF-S    31111   

Fixtures-Furniture

     1/28/2014   

10

   99752    DXL    FF-S    1055842   

Fixtures-Shoe Fixtures

     1/27/2014   

10

   99752    DXL    FF-S    216573816   

Fixtures-Display Frt

     12/19/2013   

10

   99752    DXL    FF-S    216546935   

Fixtures-Display Frt

     12/20/2013   

10

   99752    DXL    FF-S    30736-0   

Fixtures-Track

     11/1/2013   

10

   99752    DXL    FF-S    30736-1   

Fixtures-Track

     11/8/2013   

10

   99752    DXL    FF-S    02262014   

Fixtures-Hangers

     2/26/2014   

10

   99752    DXL    FF-S    0495860-IN   

Tailor Shop Equip

     3/6/2014   

10

   99752    DXL    FF-S    101361RI   

Fixtures-Ladders

     12/31/2013   

10

   99752    DXL    EQUIP-S    1112419   

Cabling/Phones

     2/18/2014   

10

   99752    DXL    FF-S    106363738   

Fixtures-Stools

     12/19/2013   

10

   99752    DXL    FF-S    106367260   

Fixtures-Lockers

     12/20/2013   

10

   99752    DXL    FF-S    106371098   

Fixtures-Appliances

     12/23/2013   

10

   99752    DXL    FF-S    106433550   

Fixtures-Lockers

     1/16/2014   

10

   99752    DXL    FF-S    760171   

Fixtures-Shoe Stands

     12/26/2013   

10

   99752    DXL    HW-S    5194302-H   

DSL

     2/4/2014   

10

   99752    DXL    HW-S    5278480-D   

DSL

     3/6/2014   

10

   99752    DXL    FF-S    059001   

Fixtures-Display

     12/23/2013   

10

   99752    DXL    FF-S    5370991   

Fixtures

     11/22/2013   

10

   99752    DXL    FF-S    SHW933857   

Fixtures

     11/21/2013   

10

   99752    DXL    LHI-S    51385990   

Security System

     1/27/2014   

10

   99752    DXL    LHI-S    51385991   

Security System

     1/27/2014   

10

   99752    DXL    FF-S    199862   

Fixtures-Appliances

     12/23/2013   

10

   99752    DXL    FF-S    I15028158   

Fixtures-Furniture Frt

     11/26/2013   

10

   99752    DXL    FF-S    I15132529   

Fixtures-Furniture

     12/4/2013   

10

   99752    DXL    FF-S    12012013   

Fixtures-Lighting

     12/1/2013    Equipment Location: 1960 Bypass Road West Humble, TX 77338   

10

   99867    DXL    FF-S    48315   

Fixtures-Display

     1/28/2014   

10

   99867    DXL    FF-S    49551   

Fixtures-Display

     2/12/2014   

10

   99867    DXL    FF-S    0493759-IN   

Tailor Shop Equip

     1/28/2014   

10

   99867    DXL    FF-S    0493760-IN   

Tailor Shop Equip

     1/28/2014   

10

   99867    DXL    FF-S    3154   

Fixtures-Pool Table

     1/31/2014   

10

   99867    DXL    FF-S    19790   

Fixtures-Display

     1/24/2014   

10

   99867    DXL    FF-S    DI 663739   

Fixtures-Shoe Fixtures

     1/28/2014   

10

   99867    DXL    SIGNS    05.23093-0   

Signs

     2/12/2014   

10

   99867    DXL    FF-S    122923   

Fixtures-Mannequins

     1/28/2014   

10

   99867    DXL    FF-S    120153   

Fixtures-Display

     1/28/2014   

10

   99867    DXL    FF-S    120270   

Fixtures-Display

     1/28/2014   

10

   99867    DXL    FF-S    120312   

Fixtures-Display

     2/12/2014   

10

   99867    DXL    FF-S    120326   

Fixtures-Display

     2/12/2014   

10

   99867    DXL    FF-S    120363   

Fixtures-Display

     2/12/2014   

10

   99867    DXL    FF-S    120375   

Fixtures-Display

     2/12/2014   

10

   99867    DXL    FF-S    038575   

Fixtures-Display

     1/24/2014   

10

   99867    DXL    FF-S    038586   

Fixtures-Display

     1/28/2014   

10

   99867    DXL    FF-S    038929   

Fixtures-Display

     2/21/2014   

10

   99867    DXL    FF-S    039336   

Fixtures-Display

     3/13/2014   

10

   99867    DXL    FF-S    LNL5904   

Fixtures-Headsets

     1/31/2014   

10

   99867    DXL    FF-S    13059   

Fixtures-Lighting

     1/28/2014   

10

   99867    DXL    FF-S    1227-96371   

Fixtures-Display Cabinet

     1/17/2014   

10

   99867    DXL    FF-S    020314   

Fixtures-Display Cabinet

     2/4/2014   

10

   99867    DXL    FF-S    227-96371A   

Fixtures-Display Cabinet

     3/25/2014   

10

   99867    DXL    FF-S    36606   

Fixtures-Display

     2/12/2014   

10

   99867    DXL    FF-S    37150   

Fixtures-Display

     3/27/2014   

10

   99867    DXL    FF-S    37163   

Fixtures-Display

     3/27/2014   

10

   99867    DXL    FF-S    31152   

Fixtures-Furniture

     2/12/2014   

10

   99867    DXL    FF-S    1055965   

Fixtures-Shoe Fixtures

     1/28/2014   

10

   99867    DXL    FF-S    040098558   

Fixtures-Display Frt

     12/10/2013   

10

   99867    DXL    FF-S    118874164   

Tailor Shop Equip Frt

     1/15/2014   

10

   99867    DXL    FF-S    0494520-IN   

Tailor Shop Equip

     2/3/2014   

10

   99867    DXL    FF-S    101392RI   

Fixtures-Ladders

     1/10/2014   

10

   99867    DXL    EQUIP-S    1114832   

Cabling/Phones

     3/7/2014   

10

   99867    DXL    FF-S    106593741   

Fixtures-Lockers

     3/5/2014   

10

   99867    DXL    FF-S    760244   

Fixtures-Shoe Stands

     1/9/2014   

10

   99867    DXL    FF-S    14096003   

Fixtures-Furniture

     2/3/2014   

10

   99867    DXL    HW-S    5194302-E   

DSL

     2/4/2014   

10

   99867    DXL    HW-S    5278480-I   

DSL

     3/6/2014   

10

   99867    DXL    FF-S    059087   

Fixtures-Display

     1/9/2014   

10

   99867    DXL    EQUIP-S    480889   

Music System

     1/27/2014   

10

   99867    DXL    LHI-S    51446240   

Security System

     2/10/2014   

10

   99867    DXL    LHI-S    51446241   

Security System

     2/10/2014   

10

   99867    DXL    FF-S    345460   

Fixtures-Appliances

     1/8/2014   

As more fully described in the electronic disk provided to Lender by Borrower.

 

Destination XL Group, Inc. By:  

/s/ Peter H. Stratton, Jr.

Title:  

Chief Financial Officer

 

Page 3 of 3



--------------------------------------------------------------------------------

EXHIBIT B EQUIPMENT SECURITY NOTE NO. 17608-70014

 

STORE   LOCATION   CENTER NAME     ADDRESS1   CITY   ST   ZIP CODE

10

  99232     DXL      BELDEN WHIPPLE CTR 5106 WHIPPLE HIGHWAY   CANTON   OH  
44718

10

  99365     DXL      WILLOWBROOK PLAZA 17395 TOMBALL PARKWAY SPACE 3B  
HOUSTON (WILLOWBROOK)   TX   77070

10

  99744     DXL      WESTFIELD MALL 72-840 HIGHWAY 111 #2470   PALM DESERT   CA
  92260

10

  99752     DXL      JANTZEN BEACH CENTER 12125 N PARKER AVE   JANTZEN BEACH
(PORTLAND)   OR   97217

10

  99867     DXL      HUMBLEWOOD SHOPPING CENTER 10010 FM 1960 BYPASS ROAD WEST  
HUMBLE   TX   77338

 

Destination XL Group, Inc. By:  

/s/ Peter H. Stratton, Jr.

Title:  

Chief Financial Officer

 

Page 1 of 1